Citation Nr: 1024979	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  02-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which the RO granted an increased, 
10 percent, rating for PTSD, effective January 16, 2001.  

The Board remanded the claim for further development in March 
2004, November 2004, and June 2008.  The case has now been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran failed to report for a scheduled VA examination 
in conjunction with his claim for increase and good cause for his 
failure to report has not been shown.


CONCLUSION OF LAW

The claim for entitlement to a rating in excess of 10 percent for 
PTSD is denied as a matter of law. 38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for an increased rating for PTSD was 
received January 2001.  Thereafter, he was notified of the 
general provisions of the VCAA by the RO and the AMC in 
correspondence dated in March 2004, January 2005, March 2007, 
August 2008, and November 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in March 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim. Notice as to 
this matter was provided in March 2007 and November 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His VA treatment records and Social 
Security Administration (SSA) records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA examinations to evaluate his service-connected 
PTSD.  

The Board has considered the fact that the claim was remanded in 
June 2008, in part, to afford the Veteran a VA examination to 
evaluate his PTSD.  The record reflects that he failed to report 
for that examination.  In the June 2008 remand, the Board 
instructed that a copy of the notification of the examination 
should be associated with the claims file.  While a copy of the 
actual notice letter to the Veteran has not been included with 
the claims file, for reasons that will be discussed in greater 
detail below, the Board finds that the record reflects that the 
Veteran was furnished notice of the November 2008 VA examination.  
Based on the foregoing, the Board finds that the RO has 
substantially complied with the Board's remand order.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Finally, as will be explained below, the Board finds that the 
law, and not the evidence, is dispositive in regard to the claim 
on appeal.  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence could 
not establish entitlement to the benefit claimed). Therefore, the 
Board finds that no further action is necessary under the VCAA 
because it is the law, not the evidence that is dispositive in 
regard to this claim.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

VA regulations provide that when a claimant fails to report for a 
scheduled medical examination, without good cause, a claim for 
increase shall be denied.  See 38 C.F.R. § 3.655 (2009).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has held that VA's 
duty to assist is not always a one-way street, and that, if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA 
purposes is a written notice sent to the claimant's last address 
of record.  See 38 C.F.R. § 3.1(q) (2009).

Factual Background and Analysis

The Veteran is seeking an increased rating for service-connected 
PTSD.  In June 2008 the Board remanded the claim, in part, to 
afford the Veteran a VA examination to evaluate his service-
connected PTSD.  

The records reflect that a VA examination was scheduled in 
November 2008, and that two appointment letters were mailed to 
the Veteran's address of record, neither of which was returned, 
and there was no record of the Veteran calling to cancel his 
examination.  Nevertheless, he failed to report for the November 
2008 VA examination.  In correspondence dated in January 2010, 
the RO advised the Veteran that when a claimant, without good 
cause, fails to report for examination or reexamination, the 
claim shall be rated based on the evidence of record or denied.  
The RO advised the Veteran that, if he had a valid reason for 
missing his examination, he should contact VA.  The Veteran was 
also notified in the March 2010 supplemental statement of the 
case of his failure to report for the VA examination.  However, 
neither the Veteran nor his representative has provided an 
explanation for his failure to report for that examination.  

The Board notes that a copy of the actual letter to the Veteran, 
advising him of the November 2008 VA examination, has not been 
associated with the claims file; however, a November 2008 print-
out from the Pittsburgh VA Medical Center (VAMC) reflects that an 
appointment was made for the Veteran to come to the Highland 
Drive VAMC for the requested examination, two appointment letters 
were mailed to the Veteran at his address, neither letter was 
returned, and the Veteran failed to report for the examination.  
This document also indicates that there was no record of the 
Veteran calling to cancel his examination.  The Board notes that 
the October 2008 VA examination request includes the Veteran's 
current address.  Neither the Veteran nor his representative has 
argued that the Veteran did not receive notice of the November 
2008 VA examination.  

In any event, the Court has reasoned that since the regular 
practices of VA do not include maintaining a hard copy of a 
Veteran's notice of his scheduled VA examination, under the 
presumption of regularity, the absence of any such copy from the 
claims file cannot be used as evidence to demonstrate that that 
notice was not mailed.  The Court added that there is no 
independent requirement for a hard copy of the notice to report 
for a VA examination to be contained in the claims file for the 
presumption of regularity to apply.  Kyhn v. Shinseki, 23 Vet. 
App. 335 (2010).  

Given the presumption of regularity of the mailing of VA 
examination scheduling notices and, since the Veteran has 
provided no explanation for not having reported for examination, 
the Board is satisfied that the Veteran was properly notified and 
failed to report to the November 2008 VA examination without good 
cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for 
entitlement to a rating in excess of 10 percent for PTSD must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an increased rating for PTSD, currently evaluated 
as 10 percent disabling, is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


